Case 1:19-cv-00276-PLM-RSK ECF No. 32, PageID.701 Filed 02/14/20 Page 1 of 2

                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION


 DAVID ELLIOT WERKING,

             Plaintiff,                                Case No. 1:19−cv−276

      v.                                               Hon. Paul L. Maloney

 PAUL MICHAEL WERKING, et al.,

             Defendants.
                                           /

                     ORDER REGARDING SETTLEMENT CONFERENCE

       The parties will appear before me for a settlement conference on March 13, 2020 at
 09:30 AM. The conference shall take place at 584 Federal Building, Grand Rapids, MI.

         Persons Required to Attend. Unless excused by a showing of good cause, the
 attorney who is to conduct the trial shall attend the settlement conference, accompanied by
 a representative of the party with full settlement authority. Both shall attend in person. The
 person with settlement authority must come cloaked with authority to accept, without further
 contact with another person, the settlement demand of the opposing party. An insured
 party shall also appear by a representative of the insurer who is authorized to negotiate and
 to settle the matter (within policy limits) up to the amount of the opposing parties' existing
 settlement demand. W.D. Mich. LCivR 16.6.

         Settlement Letter to Opposing Party. A settlement conference is more likely to be
 productive if, before the conference, the parties have had a written exchange of their
 settlement proposals. Accordingly, at least fourteen (14) days prior to the settlement
 conference, plaintiff's counsel shall submit a written itemization of damages and settlement
 demand to defendant's counsel with a brief explanation of why such a settlement is
 appropriate. No later than seven (7) days prior to the settlement conference, defendant's
 counsel shall submit a written offer to plaintiff's counsel with a brief explanation of why such
 a settlement is appropriate. This may lead directly to a settlement. If settlement is not
 achieved, plaintiff's counsel shall deliver or e−mail copies of these letters to the chambers
 of Judge Ray Kent no later than three (3) business days before the conference. Letters
 should be mailed, hand delivered, or e−mailed to kentmediation@miwd.uscourts.gov. Do
 not file these letters in the case.

         Confidential Settlement Letter to Court. In addition, three (3) business days
 before the conference, each party or their attorney shall submit to the chambers of
 Judge Ray Kent a confidential letter concerning settlement. Letters should be mailed,
 hand delivered, or e−mailed to kentmediation@miwd.uscourts.gov. A copy of this letter
 need not be provided to any other party. Do not file this letter in the case. All information
 in the settlement letter shall remain confidential and will not be disclosed to any other party
 without the approval of the writer. The confidential settlement letter shall set forth: (a) the
 name and title of the party representative who will be present at the settlement conference,
 with counsel's certification that the representative will have full authority to settle, without
 the need to consult with any other party; (b) a very brief explanation of the nature of the
 case, including an identification of any parties added or dismissed since the time of filing;
 (c) a history of settlement negotiations to date, including all offers, demands and responses
 (the letter should not, however, divulge any offer made in the context of a voluntary
 facilitative mediation); (d) the policy limits of any relevant insurance coverage; (e) the
 limits on settlement authority given to counsel by the client; (f) that party's suggestions
 concerning the most productive approach to settlement; (g) any other matter that counsel
Case 1:19-cv-00276-PLM-RSK ECF No. 32, PageID.702 Filed 02/14/20 Page 2 of 2

 believes will improve the chances for settlement. Plaintiff shall also provide an
 estimated range of damages recoverable at trial and a brief analysis of the method(s)
 used for arriving at the estimate(s).

      IT IS SO ORDERED.


 Dated: February 14, 2020                               /s/ Ray Kent
                                                       RAY KENT
                                                       U.S. Magistrate Judge
